Title: From James Madison to the Senate, 18 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 18th. 1816.
                        
                    
                    I Nominate,
                    John Swart, of New York to be Collector of the direct tax and internal duties for the Seventh district of the Same State in the place of George Tiffany resigned.
                    Jacob Tysen, of New York, to be principal assessor for the 26th district in the same state in place of David Mersereau resigned.
                    
                    William P. Moore of Virginia to be principal assessor for the 26th, district of the same state instead of Isaiah Johnson who declines the appointment.
                    Thomas Anderson, of South Carolina to be principal assessor for the 4th district of the same State in the place of James Goudy deceased.
                    William E. Hill of Virginia to be principal assessor of the 18th district of Virginia in the place of Anthony Street resigned.
                    
                        
                            James Madison
                        
                    
                